Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 20 of U.S. Patent No. 10,972,802 in view of Hannuksela (US 2011/0208722). 

U.S. Patent No. 10,972,802 Claims 1, 10 and 20 disclose a method for implementing voice search, the method comprising:
generating by a client device a voice request for a database search by sending the voice request to a third-party search service hosted at a cloud server wherein the third-party search service performs the database search based on content of a client’s voice request;
in response to a set of results received from the database search, sorting a result set from the third-party search service into a list based on the client voice request (See the narrower scope of the cited claims which cover the broader scope of the features above).

U.S. Patent No. 10,972,802 Claims 1, 10 and 20  do not expliclity disclose displaying a sorted list that contains the set of results at the client device with feedback based on voice input generated by the client device to provide dynamic changes of the sorted list of the set of results that cause a different set of results displayed wherein the different set of results are based on voice request input to the client device.
	Hannuksela discloses that it was known to receive feedback based on a search query generated by a client device to provide dynamic changes to searching rules based on the feedback from user input and to dynamically change a sorted list of the a set of results causing a different set of results to be displayed based on the users original search query  (See Fig 3 Fig 6K Fig 8 and [0060-0061] [0100] updating a result of a search query based on changing probabilities according to user feedback.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun further with the known methods of U.S. Patent No. 10,972,802 Claims 1, 10 and 20 predictably resulting in displaying a sorted list that contains the set of results at the client device with feedback based on voice input generated by the client device to provide dynamic changes of the sorted list of the set of results that cause a different set of results displayed wherein the different set of results are based on voice request input to the client device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of refining a search.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-10, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Candelore (US 2009/0112592) in view of Hannuksela (US 2011/0208722).

Regarding claim 1, 9, 18 Candelore discloses a method for implementing voice search, the method comprising:
Yun discloses a client device coupled to at least one cloud server for voice to text searching of client voice requests, the client device configured to :generate by a client device a voice request for a database search by sending the voice request to a third-party search service hosted at a cloud server wherein the third-party search service performs the database search based on content of a client’s voice request (See [0081-0086] [0125-0129] receiving a voice command at the client device and forwarding the voice command to a third party voice recognition cloud service. , see also Fig 4);
Yun does not explicitly disclose the at least one server for searching of client voice requests, generate by a client device a request for a database search by sending the request to a search service hosted at a server wherein the search service performs the database search based on content of a client’s request; and
in response to a set of results received from the database search, sorting a result set from the third-party search service into a list based on the client voice request;
Candelore discloses generating by a client device a voice request for a database search by sending the voice request to a third party search service which performs the database search based on content of a client’s voice request (See [0032] converting speech input by a natural language processor engine to a query of an EPG database.  In an exemplary embodiment an EPG database located remotely reads on a third party from a voice recognition engine and display [0025].); and 

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun with the known methods of Candelore predictably resulting in at least one server for searching of client voice requests, generate by a client device a request for a database search by sending the request to a search service hosted at a server wherein the search service performs the database search based on content of a client’s request; and in response to a set of results received from the database search, sorting a result set from the third-party search service into a list based on the client voice request by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing programming information and menu selection options to a user without cumbersome typing as suggested by Candelore.
	Yun and Candelore do not explicitly disclose displaying a sorted list that contains the set of results at the client device with feedback based on voice input generated by the client device to provide dynamic changes of the sorted list of the set of results that cause a different set of results displayed wherein the different set of results are based on voice request input to the client device.
	Hannuksela discloses that it was known to receive feedback based on a search query generated by a client device to provide dynamic changes to searching rules based on the feedback from user input and to dynamically change a sorted list of the a set of results causing 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun further with the known methods of Hannuksela predictably resulting in displaying a sorted list that contains the set of results at the client device with feedback based on voice input generated by the client device to provide dynamic changes of the sorted list of the set of results that cause a different set of results displayed wherein the different set of results are based on voice request input to the client device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of refining a search.

	
Regarding claim 2, 10, 19 Yun Candelore and Hannuksela disclose the method of claim 1, further comprising: converting the voice request generated at the client device to text wherein a conversion takes place at the cloud server by use of a third-party natural language processing service (See Yun [0125-0129] and Fig 7 voice recognition engine embedded in the CPU of the cloud server).

Regarding claim 7, 16, Yun Candelore and Hannuksela disclose the method of claim 6, further comprising: translating voice requests from the client device to an action operation associated with the list of results for display at the client device (See Candelore [0030] [0024] 

Regarding claim 8, 17, Yun Candelore and Hannuksela further disclose the method of claim 7, further comprising: converting voice requests to search content in an electronic program guide (EPG) database and display the list of results with associated EPG content wherein the EPG database is provided by a third-party service provider (See Candelore a query of a remote EPG database based on a voice request, see [0024] and [0028]).


Claims 3-4, 11-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Candelore (US 2009/0112592) in view of Hannuksela (US 2011/0208722) and further in view of Venkataraman et al. (US 2016/0092447).

	Regarding claim 3, 11, 20, Yun Candelore and Hannuksela disclose the method of claim 2, but do not explicitly disclose further comprising: generating an associated list of results from the database search based on a failure to obtain results from the database search based on the voice request from the client device.
	Venkataraman discloses that it was known maintain a previous search context associated with a list of results from a database search based on potential error from a user voice search (See [0098] system may maintain the earlier conent is knowledge graph and 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun further with the known methods of Venkataraman predictably resulting in generating an associated list of results from the database search based on a failure to obtain results from the database search based on the voice request from the client device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of continuing to display search results .

	

Regarding claim 4, 12, Yun Candelore Hannuksela and Venkataraman further disclose the method of claim 3, further comprising: in response to the failure to obtain the list of results from the database search, receiving an error message of a database search result failure based on the voice request (See [0096] a potential ASR error may result in an error message asking for a repeat of a search query).

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Candelore (US 2009/0112592) in view of Hannuksela (US 2011/0208722) in view of Venkataraman et al. (US 2016/0092447) and further in view of Alsina .

Regarding claim 5, 13 Yun Candelore Hannuksela and Venkataraman disclose the method of claim 4, but do not disclose further comprising: authenticating the voice request from the client device to receive the set of results from the database search wherein an authentication takes place prior to the client device receiving the set of results based on the voice request.
Alsina discloses that it was known to receive a voice command and authenticate a users based on the user’s voice profile at the server prior to executing the command (See [0054] [0091] Fig 4 Fig 5 and Fig 7).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun further with the known methods of Alsina predictably resulting in authenticating the voice request from the client device to receive the set of results from the database search wherein an authentication takes place prior to the client device receiving the set of results based on the voice request by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing security for a voice activated device.

	

s 6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2013/0290001) in view of Candelore (US 2009/0112592) in view of Hannuksela (US 2011/0208722) in view of Venkataraman et al. (US 2016/0092447) in view of Alsina et al. (US 2020/0380996) and further in view of Mengibar et al. (US 2015/0279360).

Regarding claim 6, 14, Yun Candelore Hannuksela Venkataraman Alsina disclose the method of claim 5, but do not disclose further comprising: generating by the client device a multi-form voice request and processing the multi-form voice request using a streaming handler at the cloud server to identify content of the multi-form voice request that comprises audio commands and information requests contained in the voice request.
Mengibar discloses that it was known for a multiform request to be processed using a semantic handler to identify content of the multiform request that comprises command and information contained in the request (See [0034] [0035] natural language queries from a search engine or records of voice commands can be fed to one or more semantic parsers and then actions associated with each piece of data or with certain ones of the pieces of data can be determined).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Yun with the known methods of Mengibar predictably resulting in generating by the client device a multi-form voice request and processing the multi-form voice request using a streaming handler at the cloud server to identify content of the multi-form voice request that comprises audio commands and information requests contained in the voice request by applying the court recognized rational 

	
Regarding claim 15, Yun Candelore Hannuksela Venkataraman Alsina and Mengibar further disclose the system of claim 14, further comprising: implement a search thread at the cloud server to perform translation services to translate a target text and map the target text into action (See [0034-0035] natural language queries from a search engine or records of voice commands can be fed to one or more semantic parsers and then actions).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425